DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants' reply filed on December 14, 2021 is acknowledged.  Claims 16, 18-19, 22-23, and 27-29 are amended and Claims 31 and 32 are new.  Thus, Claims 16-32 are pending and are further examined on the merits in the U.S. National stage application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
			the gear, an axis of the gear (Claim 22, last line), and 
			the gear, the axis of the gear (last two lines of each of Claims 31 and 32)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Specification
Applicants’ amendment to the title is acceptable (p. 3 of Applicants’ reply filed on December 14, 2021).  

Claim Objections
The following claims are objected to because of the following informalities:  
		“said first rotor or second rotor” (Claim 17, lines 2 and 3) should be ‘said first rotor or said second rotor’, 
		“at least one of the driving gears” (Claim 19, lines 1 and 2) should be ‘at least one of the one or two driving gears’, and
		“wherein one of the driving gears” (Claim 20, lines 1 and 2) should be ‘wherein one of the one or two driving gears’. 
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 24, and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to each of Claims 22, 31, and 32
	The phrase “a surface of a space between the spokes is more than three times a surface of the spokes as viewed along an axis of the gear” (Claim 22, lines 2-4) makes the claim indefinite in that when viewing Fig. 2 the space(s) 19 are each empty space devoid of physical structure, and as such, the empty space cannot have a physical surface. 
	Additionally, the element “the gear” (Claim 22, last line) in combination with the previously recited elements “the synchronisation gear of the first rotor” and/or “the synchronisation gear of the second rotor” and/or “the one or two driving gears” (Claim 16, last three lines) make the claim indefinite in that it is unclear if Applicants are trying to further limit a new element or are attempting to further limit one of these previously recited specific gear elements.  New dependent Claims 31 and 32 recite similar the same element “the gear” as Claim 22 and has the same kinds of issues as described above for Claim 22 and so are each also similarly rejected as Claim 22 described above.    

In Regard to Claim 24
	The element “the gears with spokes” makes the claim indefinite in that it is unclear if Applicants are trying to further limit a new gear element or are attempting to further limit one of these previously recited synchronisation gears /driving gear elements.    

In Regard to Claim 30
	The entirety of the limitations of Claim 30 make the claim indefinite in that it is not understood what this claim is attempting to recite and/or if the element “at least one gear” is a synchronisation gear of the first rotor or a synchronisation gear of the second rotor and/or the one or two driving gears previously recited in Claim 16 from which Claim 30 depends.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US2012/0257997 (Morita et al.; published on October 11, 2012) (MORITA) in view of CN202812067U (Jiang et al.; published on March 20, 2013) (JIANG) (the English Abstract cited below for JIANG is the English Abstract filed by Applicants with the disclosure in the information disclosure statement (IDS) filed on December 10, 2019; the English translation of CN202812067U is also cited in the rejections below and is  provided for Applicants’ convenience).  
	In reference to Claim 16, MORITA teaches: 
		A screw compressor (includes compressor body 1, title, Abstract, ¶ 0016, lines 1 and 2, Figs. 1 and 2) comprising a first rotor (male rotor 14A, ¶ 0019, lines 1 and 2) and a second rotor (female rotor 14B, ¶ 0019, lines 1 and 2), each rotor (each of 14A and 14B) comprising a synchronisation gear (synchronous timing gears 17A and 17B, ¶ 0020, lines 6-9, Fig. 1), 
			said screw compressor (includes compressor body 1) further provided with an electric motor (permanent magnet electric motor 2, ¶ 0016, lines 2 and 3) and one driving gear (drive gear 12, ¶ 0021, lines 1 and 2, Fig. 1) for driving said first rotor (14A), 
			wherein at least one of the synchronisation gear (17A) of the first rotor (14A), the synchronisation gear (17B) of the second rotor (14B), or the one driving gear (12) is provided with structure between a rim supporting a gear mesh and a corresponding gear hub (each of 17A, 17B and 12 have an outer peripheral rim adjacent the respective teeth as shown in Fig. 1 in connective communication with a radially inbound central hub portion adjacent the respective shaft portions that attach with 17A, 17B, and 12 as shown in Fig. 1).
MORITA is silent about at least one of the timing gears (17A, 17B, Fig. 1) or driving gear (12) specifically having spoke structures/spokes between the rim supporting the gear mesh and a corresponding gear hub.  JIANG teaches a compressor gear with filling rubber (English Abstract, line 1, Fig. 1) that contains spokes (connecting rib(s) 5, ¶ 0014, last line of the English Translation, Fig. 1) between a rim (outer ring 2, ¶ 0014, line 2 of the English Translation) supporting the gear mesh (of gear teeth 4, ¶ 0014) and a corresponding gear hub (inner ring 1, ¶ 0014).  A person having ordinary skill in the art (PHOSITA) would recognize that such a spoked gear arrangement can be used for a driving gear or a synchronisation gear by design choice dependent on the requirements of the screw compressor and its application of need.    
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the spoked gear arrangement of the gear as taught by JIANG and incorporate this specific kind of gear construction to replace at least one of the gear constructions of the timing gears and/or drive gear of MORITA’s screw compressor for at least the benefits of having a simple structure that is easily realized having a reduced weight, eliminates radial stress of the gear when in operation, and has an increased service life of the gear as expressly described by JIANG (last three lines of the English Abstract of JIANG).        
	In reference to Claim 20, MORITA teaches a driving gear (drive gear 12, ¶ 0018, lines 6 and 7, Fig. 1) mounted on an electric motor (drive gear 12 is mounted via shaft 5 received in electric motor 2, Fig. 1).  Similarly to Claim 16 from which Claim 20 depends MORITA does not teach/is silent about at least one of the driving gears specifically having spoke structures/spokes between the rim supporting the gear mesh and a corresponding gear hub.  JIANG teaches a spoked arrangement of a gear (see the single figure of JIANG, ¶ 0014 of the English Translation of JIANG), however, JIANG does not explicitly teach that spokes are associated specifically with a driving gear.  The PHOSITA would recognize that such a spoke/spoke space gear construction is also applicable to other kinds of gears/gearing (i.e., such as for driving gear mounted on an electric motor), and by design choice, can implement a spoked arrangement for the driving gear mounted on the electric motor dependent on the requirements of the screw compressor and its application of use.  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a driving gear mounted on the electric motor and have this particular drive gear by design choice include a spoked gear arrangement as is taught by JIANG and incorporate this spoked gear construction for the drive gear of the electric motor in MORITA’s screw compressor for at least the benefits of having a simple driving gear structure that is easily realized/manufactured and that has reduced weight while eliminating the radial stress applied thereto during operation of screw compressor, while providing an increased service life of the driving gear as expressly described by JIANG (last three lines of the English Abstract of JIANG).        
	In reference to Claim 30, MORITA and JIANG teach a gear that has at least one space (space between adjacent spokes (5s), single figure of JIANG) between the spokes (single figure and ¶ 0014 of JIANG) is filled with a damping material (filling rubber 6, English Abstract, ¶ 0014 of JIANG). 
	 It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a damping material in at least one space between the spokes as is taught by JIANG and incorporate this feature into the at least one gear of MORITA’s screw compressor for at least the benefits have a reduced weight of the gear wheel, have reduced radial stress applied to the gear wheel during the gear wheel which reduces undesired damage from occurring to the gear wheel as expressly described by JIANG (¶ 0006 of JIANG).          

Claims 16-18, 21-22, 25, 27-28, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over GB1378539 (Aerzener Maschinenfabrik; published on December 27, 1974) (MASCHINENFABRIK) in view of MORITA, and further in view of JIANG.
	In reference to Claim 16, MASCHINENFABRIK teaches:
		A screw compressor (screw-type compressor, p. 1, lines 9 and 10) comprising a first rotor (male main rotor HL I, p. 2, lines 118 and 119, Fig. 1) and a second rotor (NL I, p. 2, lines 120 and 121), each rotor (HL I, NL I) comprising a synchronisation gear (shown attached to each shaft of rotors HL I, NL I at the far left portion of Fig. 1, p. 1, lines 51-54), 
			said screw compressor further provided with an motor (motor A, p. 2, line 115 and 116) and one or two driving gears (gear wheels disposed within transmission T, p. 1, lines 25-32) for driving said first rotor (HL I).
MASCHINENFABRIK does not teach/silent:
		(i) that the motor is specifically an electric motor, and 
		(ii) wherein at least one of the synchronisation gear of the first rotor, the synchronisation gear of the second rotor, or the one or two driving gear(s) is provided with spokes between a rim supporting a gear mesh and a corresponding gear hub.
In regard to (i) above, MORITA teaches a screw compressor (includes compressor body 1, ¶ 0019, line 1) that is driven by an electric motor (permanent magnet electric motor 2, ¶ 0016, lines 2 and 3).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a motor that is an electric motor as is taught by MORITA and use the particular kind of motor to drive MASCHINENFABRIK’s screw compressor for the benefit of having a reliable power source to provide the torque necessary to rotate the rotors as expressed by MORITA (¶ 0021, lines 2-5) to compress a fluid.  
	With regard to (ii) above, MASCHINENFABRIK and MORITA do not teach the limitation where at least one of the synchronisation gear of the first rotor, the synchronisation of the second rotor, or the one or two driving gears is provided with spokes between a rim supporting a gear mesh and a corresponding gear hub.  
JIANG teaches a compressor gear with filling rubber (English Abstract, line 1, Fig. 1) that contains spokes (connecting rib(s) 5, ¶ 0014, last line of the English Translation, Fig. 1) between a rim (outer ring 2, ¶ 0014, line 2 of the English Translation) supporting the gear mesh (of gear teeth 4, ¶ 0014) and a corresponding gear hub (inner ring 1, ¶ 0014).  The PHOSITA would recognize that such a spoked gear arrangement can be used for a driving gear or a synchronisation gear by design choice dependent on the requirements of the screw compressor and its application of need.    
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the spoked gear arrangement of the gear as taught by JIANG and incorporate this specific kind of gear construction to replace at least one of the gear constructions of the timing gears and/or drive gear of the modified screw compressor of  MASCHINENFABRIK and MORITA for at least the benefits of having a simple structure that is easily realized having a reduced weight, eliminates radial stress of the gear when in operation, and has an increased service life of the gear as expressly described by JIANG (last three lines of the English Abstract of JIANG).        
	In reference to Claim 17, MASCHINENFABRIK teaches that the screw compressor (screw-type compressor, p. 1, lines 9 and 10, Fig. 1) comprises only one driving gear (the single gear attached to the shaft extending from motor A that drives another gear attached on the shaft extending from rotor HL I, Fig. 1) for driving said first rotor (HL I).   
	In reference to Claim 18, MASCHINENFABRIK and MORITA and JIANG teach timing gears/driving gears/spokes as described above.  While MASCHINENFABRIK and MORITA and JIANG do not expressly teach that the synchronisation gear of the first rotor/synchronisation gear of the second rotor/driving gear(s) with the largest diameter is provided with spokes between the rim and corresponding gear hub, such a specific gear selection for the spoke construction can be made by the PHOSITA as a matter of design choice given there are a limited number of gears in the screw compressor arrangement that can be provided with a spoked gear construction and which is also dependent on the requirements of the screw compressor and its application of need.  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a synchronisation gear of the first rotor, a synchronisation gear of the second rotor, or the one or two driving gears and by design choice have the PHOSITA select a gear having the largest diameter to be the gear provided with the spokes between a rim supporting a gear mesh and a corresponding gear hub as taught by MASCHINENFABRIK and MORITA and JIANG and incorporate this kind of gear arrangement into the modified screw compressor of MASCHINENFABRIK and MORITA and JIANG for the benefits of ensuring at least one of the synchronisation gears of the first rotor/second rotor or driving gear(s) has a robust gear construction for the device/screw compressor that also has a simple structure that is easily realized having a reduced weight, eliminates radial stress of the gear when in operation, and has an increased service life of the gear as expressly described by JIANG (last three lines of the English Abstract of JIANG).        
	In reference to Claim 21, MASCHINENFABRIK and MORITA and JIANG teach gears/driving gears/spokes where the spokes are beam-shaped and have constant cross section (see each of the connecting ribs 5, ¶ 0014, last line of JIANG). 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize spokes that are beam-shaped and have constant cross section as taught by JIANG and incorporate this kind of beam construction in to the gears/driving gears/spokes of the modified screw compressor of MASCHINENFABRIK and MORITA and JIANG for the benefit of having a simple structure that is easily constructed that also leads to a reduced weight for the gear expressly described by JIANG (last three lines of the English Abstract of JIANG).           
	In reference to Claims 22, 31, and 32 and similarly to Claim 16 above, MASCHINENFABRIK and MORITA and JIANG teach gears/driving gears/spokes as described above an a space between the spokes (single figure of JIANG).  While Fig. 1 of JIANG is not a scaled drawing and JIANG does not explicitly call out that a space between the spokes is more than three/four/five times (Claim 22/Claim 31/Claim 32) a surface of the spokes as viewed along the rotation axis of the gear, the PHOSITA can, by design choice, size the respective surfaces of the spaces/spokes to attain a ratio of the space between the spokes is more than three times the surface of the spokes as viewed along the rotation axis of the gear.     
	It would be obvious to the PHOSITA before the effective filing date of the invention to have a space between the spokes as taught by JIANG and further size the space to be three/four/five times a surface of the spokes and incorporate this feature into the modified gear of the screw compressor of MASCHINENFABRIK and MORITA and JIANG for at least the benefit of having improved control over the weight of the gear that still allows a robust spoked gear to be constructed as expressly described by JIANG (last three lines of the English Abstract).  
	In reference to Claim 25, MASCHINENFABRIK further teaches that there is no elastic coupling between the electric motor (no elastic coupling is shown in Fig. 1 of MASCHINENFABRIK) and the driven rotors (HL I, NL I, Fig. 1).  
	In reference to Claim 27, MASCHINENFABRIK and MORITA and JIANG teach driving gears inherently have a transmission ratio (see the transmission T in Fig. 1 of MASCHINENFABRIK), however, MASCHINENFABRIK and MORITA and JIANG do not explicitly teach that the transmission ratio of the driving gears is specifically maximum six.  The PHOSITA understands that a transmission unit implies the use of implementing a gearing arrangement for a specific ratio, and that by design choice, the PHOSITA can formulate a geared architecture that yields a transmission ratio of maximum six.    
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a transmission unit having gear(s) an inherent transmission ratio as taught by MASCHINENFABRIK and design a specific geared arrangement to yield a transmission ratio of maximum six and incorporate such a feature into the modified screw compressor of MASCHINENFABRIK and MORITA and JIANG for the benefit of optimizing the expansion or compression performance of a working fluid of the screw compressor as expressly described by MASCHINENFABRIK (p. 1, lines 12-14).   
	In reference to Claim 28, MASCHINENFABRIK further teaches that the synchronisation gear of the first rotor, the synchronisation gear of the second rotor  (disposed at the far left portion of each of Figs. 1-3 of MASCHINENFABRIK) also serves as a driving gear (as the driven gears are driven by the motor which further drive the synchronisation gears, the rotating synchronisation gears then also serve at the opposite end of the screw compressor of MASCHINENFABRIK from the driving gear wheels to operate as a driving gear at this opposite end of the screw compressor to drive the rotors HL I, NL I, Fig. 1 of MASCHINENFABRIK).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over MASCHINENFABRIK and MORITA and JIANG as applied to Claim 16 above, and further in view of US3097359 (Cowles; issued on December 19, 1960) (COWLES).  
	In reference to Claim 19, MASCHINENFABRIK and MORITA and JIANG do not explicitly teach that at least one the driving gears is specifically a helical gear.  COWLES teaches a compressor where a driving gear is a helical gear (col. 1, lines 70-72).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a drive gear that is a helical gear as taught by COWLES and incorporate this specific kind of gear to replace the driving gear(s) of the modified screw compressor of MASCHINENFABRIK and MORITA and JIANG for at least the benefit of providing an improved drive arrangement as expressly described by COWLES (col. 1, lines 26-28).    



Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over MASCHINENFABRIK and MORITA and JIANG as applied to Claim 16 above, and further in view of US4369668 (Pollak-Banda et al.; issued on January 25, 1983) (POLIK-BANDA).  
	In reference to Claim 23, MASCHINENFABRIK and MORITA and JIANG teach that one of the synchronisation gear of the first rotor/synchronisation gear of the second rotor  /one or two driving gears is made out of material, however, MASCHINENFABRIK and MORITA and JIANG are silent about the gear(s) are made out of one piece of material.  POLIK-BANDA teaches a compressor system (includes low-pressure compressor 5, Figs. 1-3) where the gear(s) gears (21, 29, Fig. 2) are made out of one piece of material (col. 4, lines 30-32 and lines 41-43).    
	It would be obvious to the PHOSITA before the effective filing date of the invention to have a gear made out of one piece of material as taught by POLIK-BANDA and incorporate this feature to make the gears of the modified screw compressor of MASCHINENFABRIK and MORITA and JIANG for the benefit of constructing a robust gear that effectively performs that task of a drive/driven gear in high speed compressor operating environments and which provides increase operating efficiency at high gear speeds as expressly described by POLIK-BANDA (col. 1, lines 6-9 and 13-18 and col. 2, lines 65-68).     


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over MASCHINENFABRIK and MORITA and JIANG as applied to Claim 16 above, and further in view of US2014/0130782 (Bell et al.; issued on May 15, 2014) (BELL).  
	In reference to Claim 24, MASCHINENFABRIK and MORITA and JIANG teach a gear wheel (title, Abstract, Figs. 1 and 2 of MASCHINENFABRIK) being provided with spokes (spokes 4, 4, col. 1, line 37 of MASCHINENFABRIK) between a rim (rim 2, col. 1, line 36) supporting a gear mesh (via teeth 2i, col. 1, line 36) and a corresponding gear hub (hub 3, col. 1, line 37) where the gears with spokes are also made out of a material, however, each are silent about the material being a steel material.  BELL teaches a screw compressor arrangement (screw compressor type supercharger 12, Figs. 3, 5, and 6) that includes rotors (24, 26) and gears (50a, 50b, Fig. 10) that are made out of steel (¶ 0045, lines 7-11).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize gears in screw compressor applications that are made of steel as taught by BELL and incorporate this particular material to make the gears of the modified screw compressor of MASCHINENFABRIK and MORITA and JIANG for the benefits of providing a material that can withstand the heat generated in screw compressor applications during operation of the screw compressor while increasing the service life as expressly described by BELL (¶ 0003, lines 3-6 and ¶ 0045, last three lines).  	      


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over MASCHINENFABRIK and MORITA and JIANG, as applied to Claim 16, and further in view of US6530240 (Kountz et al.; published on March 11, 2003) (KOUNTZ).  
	In reference to Claim 26, MASCHINENFABRIK and MORITA and JIANG teach an electric motor above, however, MASCHINENFABRIK and MORITA and JIANG to not explicitly call out the electric motor is a high-speed motor that can reach a rotational speed of more than 3000 rpm.  KOUNTZ teaches a system (Abstract, Figs. 1-4) that includes a screw compressor (“screw compressor”, col. 3, line 67 to col. 4, lines 1 and 2, Fig. 2) that has a motor component that is an electric motor (invertor driven electric motor 25, col. 6, line 23, Fig. 2) that is a high-speed motor that can reach a rotational speed of more than 3000 rpm (up to 3600 rpm, col. 3, lines 64-66).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an electric motor which is a high-speed motor that can reach a rotational speed of more than 3000 rpm as taught by KOUNTZ and incorporate such an electric motor to replace the electric motor in the modified screw compressor of MASCHINENFABRIK and MORITA and JIANG at least for the benefit of providing an motor that is effective to provide improved operating speed control of the screw compressor while utilizing lower cost components as expressly described by KOUNTZ (col. 1, lines 51-54 and col. 2, lines 16-23, and col. 3, lines 60-66).     

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over MASCHINENFABRIK and MORITA and JIANG as applied to Claim 16 above, and further in view of US4174643 (Tsukamoto; issued on November 20, 1979) (TSUKAMOTO).
	In reference to Claim 29 and similarly to Claim 16 above, MASCHINENFABRIK and MORITA and JIANG teach a gear with spokes as described above, however, MASCHINENFABRIK and MORITA and JIANG do not teach that the plurality of spaces between the spokes are covered.  TSUKAMOTO teaches a gear wheel (title, Abstract, Figs. 1 and 2) provided with spokes (spokes 4, 4, col. 1, line 37) between a rim (rim 2, col. 1, line 36) supporting a gear mesh (via teeth 2i, col. 1, line 36) and a corresponding gear hub (hub 3, col. 1, line 37) where the spaces between the spokes are covered (by a steel plate 6, col. 3, lines 2 and 3).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize spokes of a gear that are covered as taught by TSUKAMOTO and incorporate this feature into the modified screw compressor of MASCHINENFABRIK and MORITA and JIANG for the benefits of providing further robustness to the construction of the gear that also ensures that the dampening material disposed within the gear is protected within the screw compressor environment from contaminant intrusion that ensures the effectiveness of the dampening material is preserved over the service life of the gear/screw compressor.  

Response to Arguments
Applicants’ claim amendments and arguments filed in the reply filed on December 14, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings,
 			(ii) an objection to a claim, and
			(iii) the previous 35 U.S.C. 112, second and fourth paragraph rejections (except where noted below)
which are hereby withdrawn by the Examiner.  

The previous 35 U.S.C. 112, second paragraph rejection of dependent Claim 30 (paragraph #7 in the Non-Final Rejection having notification date of August 10, 2021) was not addressed by Applicants in Applicants’ reply, and as such, is described above.  

In regard to independent Claim 16 Applicants’ assert that TSUKAMOTO would not be considered to the PHOSITA as being relevant to Applicants’ invention because TSUKAMOTO’s gear wheel comprises a sawdust sound-absorbing material within the spokes (col. 1, line 38 and 39) which would not be recognized by the PHOSITA to be reasonably applicable/utilized in a screw compressor application (first full paragraph on p. 10 of Applicants’ reply) has been fully considered and is persuasive.  Thus, the previous 35 U.S.C. 103 rejection of Claim 16 based on AERZENER MASCHINENFABRIK (GB1378539) and TSAI (US2017/0082108) and TSUKAMOTO (US4174643) has been withdrawn (paragraph #11 of the Non-Final Rejection having notification date of August 10, 2021).  Additionally, upon review of the previous 35 U.S.C. 112, second paragraph rejection of Claim 16 (paragraph #7 in the Non-Final Rejection having notification date of August 10, 2021) in relation to the clarifying amendments made to Claim 16 the overall scope of Claim 16 has not appreciably changed.  Thus, the instant Action is a 2nd Non-Final Office Action.  
	In light of the reasons described above and reconsideration and search of amended Claim 16 a new rejection of amended Claim 16 applied under 35 U.S.C. 103 based on MORITA (US2012/0257997) and JIANG (CN202812067U) is fully described and cited above.  Additionally, another new rejection of amended Claim 16 is applied under 35 U.S.C. 103 based on MASCHINENFABRIK and MORITA and JIANG which is also fully described and cited above.   

A previous prior art reference not relied upon but pertinent to Applicants’ invention was incorrectly described as US206/0177951 (paragraph #16 in the Non-Final Rejection having notification date of August 10, 2021).  The correct publication number is US2016/0177951 and this publication number was correctly entered on the PTO-892 form associated with the former Non-Final Rejection.   

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US2008/0146389, US6073517, US4704864, US2452777, US2324163, US6694587, US4291547, and GB2019493A each show elements and features of the state of the art prior to the filing date of Applicants’ disclosure.  US11067082 also shows features of Applicants’ disclosure.  
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Wednesday December 29, 2021

/Mary Davis/Primary Examiner, Art Unit 3746